           Case 2:21-cv-01081-GMN-NJK Document 8 Filed 06/11/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
 7   4R4 SONS, LLC, et al.,                                Case No. 2:21-cv-01081-GMN-NJK
 8          Plaintiffs,                                                  ORDER
 9   v.                                                               [Docket No. 6]
10   TRU G. WILHELM, INC.,
11          Defendant.
12         Pending before the Court is Defendant’s motion to redact personal information in Exhibit
13 A attached to its petition for removal. Docket No. 6; see also Docket No. 3-4 (Exhibit A to petition
14 for removal). For good cause shown, Defendant’s motion is hereby GRANTED. The Clerk’s
15 Office is INSTRUCTED to seal Attachment 4 attached to Defendant’s petition for removal at
16 Docket No. 3-4. Defendant must promptly file its redacted version of Attachment 4 to its petition
17 for removal.
18         IT IS SO ORDERED.
19         Dated: June 11, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
